 

Exhibit 10.1

 

STOCK PURCHASE AGREEMENT

 

by and among

 

CERBERUS CYBER SENTINEL CORPORATION,

 

TECHNOLOGYVILLE, INC.

 

and

 

BRIAN YELM

 

dated as of May 25, 2020

 

 

 

 

TABLE OF CONTENTS

 

    Page       ARTICLE I PURCHASE AND SALE; CLOSING 1     Section 1.1 Purchase
and Sale 1 Section 1.2 Purchase Price 1 Section 1.3 Closing. 1       ARTICLE II
REPRESENTATIONS AND WARRANTIES OF CERBERUS 2     Section 2.1 Organization 2
Section 2.2 Capitalization 2 Section 2.3 Authority Relative to this Agreement 3
Section 2.4 Non-Contravention 3 Section 2.5 Governmental Approvals 3 Section 2.6
Financial Statements 4 Section 2.7 Absence of Undisclosed Liabilities 4 Section
2.8 Absence of Certain Changes 4 Section 2.9 Compliance with Laws 4 Section 2.10
Legal Proceedings 4 Section 2.11 Brokerage Fees 4 Section 2.12 No Other
Representations or Warranties 5     ARTICLE III REPRESENTATIONS AND WARRANTIES
OF TECHVILLE 5     Section 3.1 Organization 5 Section 3.2 Capitalization 5
Section 3.3 Authority Relative to this Agreement 6 Section 3.4 Non-Contravention
6 Section 3.5 Subsidiaries 6 Section 3.6 Governmental Approvals 6 Section 3.7
Financial Statements 7 Section 3.8 Absence of Undisclosed Liabilities 7 Section
3.9 Absence of Certain Changes 7 Section 3.10 Compliance with Laws 7 Section
3.11 Tax Matters 7 Section 3.12 Legal Proceedings 8 Section 3.13 Brokerage Fees
8 Section 3.14 Permits 8 Section 3.15 Insurance 9 Section 3.16 Employees 9
Section 3.17 Agreements, Contracts and Commitments 9 Section 3.18 Benefit Plans
10 Section 3.19 Regulatory Agencies 11 Section 3.20 Intellectual Property 11
Section 3.21 Investment Representations 11 Section 3.22 Independent Evaluation
11 Section 3.23 No Other Representations or Warranties 11     ARTICLE IV
COVENANTS 12     Section 4.1 Confidentiality 12 Section 4.2 Non-competition;
Non-solicitation 12

 

i

 

 

TABLE OF CONTENTS (continued)     Page     ARTICLE V INDEMNIFICATION 13    
Section 5.1 Survival 13 Section 5.2 Indemnification By Yelm 13 Section 5.3
Indemnification By Cerberus 14 Section 5.4 Indemnification Procedures 14 Section
5.5 Payments 16 Section 5.6 Tax Treatment of Indemnification Payments 16 Section
5.7 Effect of Investigation 16       ARTICLE VI MISCELLANEOUS 16     Section 6.1
Waiver, Etc 16 Section 6.2 Assignment 16 Section 6.3 Counterparts 16 Section 6.4
Entire Agreement; No Third-Party Beneficiaries 16 Section 6.5 Governing Law;
Jurisdiction; Waiver of Jury Trial 17 Section 6.6 Specific Enforcement 17
Section 6.7 Notices 18 Section 6.8 Severability 18 Section 6.9 Interpretation 19
Section 6.10 Non-Recourse 19       ANNEXES       Annex 1 Definitions  

 

ii

 

 

STOCK PURCHASE AGREEMENT

 

This Stock Purchase Agreement (this “Agreement”), is entered into as of May 25,
2020, by and among Cerberus Cyber Sentinel Corporation, a Delaware corporation
(“Cerberus”), Technologyville, Inc., an Illinois corporation (“Techville”), and
Brian Yelm, the sole shareholder of Techville (“Yelm”). Each of Cerberus,
Techville and Yelm are referred to herein as a “Party” and together as
“Parties.” Certain terms used in this Agreement are defined in Annex 1.

 

RECITALS

 

WHEREAS, the Board of Directors of Cerberus has determined that it is in the
best interests of Cerberus to enter into this Agreement pursuant to which
Techville would become a wholly owned subsidiary of Cerberus, upon the terms and
subject to the conditions set forth herein; and

 

WHEREAS, Yelm and Techville have determined that it is in the best interests of
Yelm, to enter into this Agreement, upon the terms and subject to the conditions
set forth herein.

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing and the respective
representations, warranties, covenants and agreements set forth in this
Agreement and intending to be legally bound hereby, the Parties agree as
follows:

 

ARTICLE I

Purchase and Sale; Closing

 

Section 1.1 Purchase and Sale. Subject to the terms and conditions set forth
herein, at the Closing, Yelm shall sell to Cerberus, and Cerberus shall purchase
from Yelm, all of the Techville Shares, free and clear of all Encumbrances, for
the consideration specified herein.

 

Section 1.2 Purchase Price. The aggregate purchase price for the Techville
Shares shall be 3,392,271 shares of Cerberus common stock, par value $0.00001
(the “Cerberus Stock”).

 

Section 1.3 Closing. The closing of the transactions contemplated hereby (the
“Closing”) shall take place on the date hereof (the “Closing Date”). At the
Closing,

 

(a)  Cerberus shall deliver to Yelm the Cerberus Stock by delivery of
certificates or registration on the books of Cerberus’ transfer agent in
book-entry format; and

 

(b) Yelm shall deliver to Cerberus one or more certificates evidencing the
Techville Shares, duly endorsed or accompanied by stock powers or other
instruments of transfer in form acceptable to Cerberus.

  

1

 

 

ARTICLE II



Representations and Warranties of Cerberus

 

Cerberus represents and warrants to Yelm that:

 

Section 2.1 Organization. Cerberus is a corporation duly organized, validly
existing and in good standing under the Laws of the State of Delaware. Cerberus
has full corporate power and authority to carry on its business as presently
conducted. Cerberus is duly qualified and in good standing to do business as a
foreign entity in each jurisdiction in which the conduct or nature of its
business or the ownership, leasing, holding or operating of its properties makes
such qualification necessary, except such jurisdictions where the failure to be
so qualified or in good standing, individually or in the aggregate, would not
have a Material Adverse Effect on Cerberus. Cerberus has made available to Yelm
accurate and complete copies of all Cerberus Organizational Documents.

 

Section 2.2 Capitalization.

 

(a) The authorized capital stock of Cerberus consists of 250,000,000 shares of
Cerberus Stock. All of the outstanding shares of Cerberus Stock have been duly
authorized and validly issued in accordance with the Certificate of
Incorporation and are fully paid and non-assessable, and have been issued in
compliance with all applicable Laws and are not subject to any pre-emptive
rights. Immediately prior to the Closing Date, there are 107,829,113 issued and
outstanding shares of Cerberus Stock.

 

2

 

 

(b) The Cerberus Stock to be issued pursuant to this Agreement has been duly
authorized in accordance with the Certificate of Incorporation and when issued
and delivered pursuant to this Agreement in accordance with the terms hereof,
will be validly issued, fully paid and non-assessable.

 

(c) There are no preemptive rights to purchase any shares of Cerberus Stock.
There are no outstanding options, warrants or other rights to purchase,
agreements or other obligations to issue, or rights to convert any obligations
into or exchange any securities for, shares of Cerberus Stock.

 

Section 2.3 Authority Relative to this Agreement. Assuming the accuracy of the
representations set forth in ARTICLE III, (a) Cerberus has the full corporate
power and authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby; (b) the execution, delivery and performance by
Cerberus of this Agreement, and the consummation by it of the transactions
contemplated hereby, have been duly authorized, and no other corporate
proceedings on the part of Cerberus are necessary to authorize the execution,
delivery and performance by Cerberus of this Agreement and the consummation of
the transactions contemplated hereby; and (c) this Agreement has been duly
executed and delivered by Cerberus and, assuming the due authorization,
execution and delivery of the other Parties, constitutes, and each other
agreement, instrument or document executed or to be executed by Cerberus in
connection with the transactions contemplated hereby has been, or when executed
will be, duly executed and delivered by Cerberus and, assuming the due
authorization, execution and delivery of the other parties, constitutes, or when
executed and delivered will constitute, a valid and legally binding obligation
of Cerberus enforceable against Cerberus in accordance with their respective
terms, except that such enforceability may be limited by (A) applicable
bankruptcy, insolvency, reorganization, moratorium and similar Laws affecting
creditors’ rights generally and (B) equitable principles that may limit the
availability of certain equitable remedies (such as specific performance) in
certain instances (collectively, “Creditor Rights”).

 

Section 2.4 Non-Contravention. The execution, delivery and performance by
Cerberus of this Agreement and the consummation by Cerberus of the transactions
contemplated hereby do not and will not (a) conflict with or result in a
violation of any provision of the Cerberus Organizational Documents or the
organizational documents of any Subsidiary of Cerberus, (b) conflict with or
result in a violation of any provision of, or constitute (with or without the
giving of notice or the passage of time or both) a default under, or give rise
(with or without the giving of notice or the passage of time or both) to any
right of termination, cancellation or acceleration under, any bond, debenture,
note, mortgage, indenture, lease, contract, agreement or other instrument or
obligation to which Cerberus or any of its Subsidiaries is a party or by which
Cerberus, any of its Subsidiaries or any of their properties may be bound, (c)
result in the creation or imposition of any Encumbrance upon the properties of
Cerberus or any of its Subsidiaries, except for Permitted Encumbrances or (d)
violate any applicable Law binding upon Cerberus or any of its Subsidiaries,
except, in the case of clauses (a), (c) and (d) above, for any such conflicts,
violations, defaults, terminations, cancellations, accelerations or Encumbrances
which would not, individually or in the aggregate, have a Material Adverse
Effect on Cerberus.

 

Section 2.5 Governmental Approvals. No material consent, approval, Order or
authorization of, or declaration, filing or registration with, any Governmental
Authority is required to be obtained or made by Cerberus or any Cerberus
Subsidiary in connection with the execution, delivery or performance by Cerberus
of this Agreement or the consummation by it of the transactions contemplated
hereby, other than any such consent, approval, Order, authorization,
registration, filing, or permit the failure to obtain or make has not had and
would not be reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect on Cerberus.

 

3

 

 

Section 2.6 Financial Statements. The financial statements of Cerberus and
Cerberus’ subsidiaries, as of December 31, 2019 filed with Cerberus’ Annual
Report on Form 10-K (the “Cerberus Financial Statements”) (a) were prepared in
accordance with GAAP applied on a consistent basis throughout the periods
involved (except as may be indicated in the notes thereto); and (b) fairly
presented in all material respects the financial position of Cerberus at the
dates thereof and the results of Cerberus’ operations and cash flows for the
periods indicated therein, subject, in the case of unaudited interim financial
statements, to normal and year-end audit adjustments as permitted by GAAP.

 

Section 2.7 Absence of Undisclosed Liabilities. Neither Cerberus nor any of its
Subsidiaries has any material liability or obligation of any nature (whether
accrued, absolute, contingent, unliquidated or otherwise) that would be required
to be set forth on a balance sheet of Cerberus prepared in accordance with GAAP,
except (i) liabilities reflected in the Cerberus Financial Statements or
described in the notes accompanying the Cerberus Financial Statements, (ii)
liabilities which have arisen since the date of the Cerberus Financial
Statements in the ordinary course of business and (iii) liabilities arising
under executory provisions of contracts entered into in the ordinary course of
business.

 

Section 2.8 Absence of Certain Changes. Since the date of the Cerberus Financial
Statements, (i) there has not been any change, event or condition that would
reasonably be expected to result in any Material Adverse Effect on Cerberus,
(ii) the business of Cerberus has been conducted only in the ordinary course
consistent with past practice, (iii) Cerberus has not incurred any material
liability, engaged in any material transaction or entered into any material
agreement outside the ordinary course of business consistent with past practice
with respect to its business and assets and (iv) Cerberus has not suffered any
Loss, damage, destruction or other casualty to any of its assets (whether or not
covered by insurance) that would result in a Material Adverse Effect on
Cerberus.



 

Section 2.9 Compliance with Laws. To the Knowledge of Cerberus, Cerberus has
complied in all material respects with all applicable Laws relating to any
aspect of the business of Cerberus. Cerberus has not received any written notice
from any Governmental Authority relating to any aspect of the business of
Cerberus or alleging that Cerberus is not in compliance with or is in default or
violation of any applicable Law, in each case that would be material to
Cerberus. Cerberus has not been charged or, to the Knowledge of Cerberus,
threatened with, or under investigation with respect to, any material violation
of any applicable Law relating to any aspect of the business of Cerberus.

 

Section 2.10 Legal Proceedings. There are no material Proceedings pending or, to
the Knowledge of Cerberus, threatened against or involving Cerberus, any of its
Subsidiaries or any of their respective properties or assets.

 

Section 2.11 Brokerage Fees. Neither Cerberus nor any Affiliate has retained any
financial advisor, broker, agent or finder or paid or agreed to pay any
financial advisor, broker, agent or finder on account of this Agreement, any
transaction contemplated hereby or any other transaction.

 

4

 

 

Section 2.12 No Other Representations or Warranties. Neither Cerberus nor any
other Person makes (and Techville and Yelm agree that they are not relying upon)
any other express or implied representation or warranty with respect to Cerberus
(including the value, condition or use of any asset) or the transactions
contemplated by this Agreement, and Cerberus disclaims any other representations
or warranties not contained in this Agreement, whether made by Cerberus, any
Affiliate of Cerberus or any of their respective officers, directors, managers,
employees or agents. Cerberus disclaims all liability and responsibility for any
representation, warranty, projection, forecast, statement or information made,
communicated or furnished (orally or in writing) to Techville and Yelm or any of
their Affiliates or any of its officers, directors, managers, employees or
agents (including any opinion, information, projection or advice that may have
been or may be provided to Techville and Yelm by any director, officer,
employee, agent, consultant or representative of Cerberus or any of its
Affiliates).

 

ARTICLE III

Representations and Warranties of Techville and Yelm

 

Techville and Yelm, jointly and severally, represent and warrant to Cerberus
that: 

 

Section 3.1 Organization. Techville is a corporation, duly incorporated, validly
existing and in good standing under the Laws of the State of Illinois. Techville
has full power and authority to carry on its business as presently conducted.
Techville is duly qualified and in good standing to do business as a foreign
entity in each jurisdiction in which the conduct or nature of its business or
the ownership, leasing, holding or operating of its properties makes such
qualification necessary, except such jurisdictions where the failure to be so
qualified or in good standing, individually or in the aggregate, would not have
a Material Adverse Effect on Techville. Techville has made available to Cerberus
accurate and complete copies of all Techville Organizational Documents and the
organizational documents of each Subsidiary of Techville.

 

Section 3.2 Capitalization.

 

(a) The authorized equity securities of Techville consists of 100 shares of
common stock, of which 0 shares are issued and outstanding (the “Techville
Shares”) and none are held in treasury. All of the Techville Shares have been
duly authorized, are validly issued, fully paid, and nonassessable, and have
been issued in compliance with all applicable Laws and are not subject to any
pre-emptive rights.

 

(b) There are no preemptive rights to purchase any Securities of Techville or
any Techville Subsidiary. There are no outstanding options, warrants or other
rights to purchase, agreements or other obligations to issue, or rights to
convert any obligations into or exchange any securities for, Techville Shares or
other Securities of Techville or any Subsidiary of Techville.

 

(c) Techville does not own, directly or indirectly, any capital stock,
membership, interest, partnership interest, joint venture interest or other
interest in any Person.

 

5

 

 



Section 3.3 Authority Relative to this Agreement. Techville has full power and
authority to execute and deliver this Agreement and to consummate the
transactions contemplated hereby. The execution, delivery and performance by
Techville of this Agreement, and the consummation of the transactions
contemplated hereby, have been duly authorized, and no other proceedings on the
part of Techville are necessary to authorize the execution, delivery and
performance by Techville of this Agreement and the consummation of the
transactions contemplated hereby. This Agreement has been duly executed and
delivered by Techville and Yelm and, assuming the due authorization, execution
and delivery of the other Parties, constitutes, and each other agreement,
instrument or document executed or to be executed by Techville and Yelm in
connection with the transactions contemplated hereby has been, or when executed
will be, duly executed and delivered by Techville and Yelm and, assuming the due
authorization, execution and delivery of the other parties, constitutes, or when
executed and delivered will constitute, a valid and legally binding obligation
of Techville and Yelm enforceable against Techville and Yelm in accordance with
their respective terms, except that such enforceability may be limited by
Creditor Rights.

 

Section 3.4 Non-Contravention. The execution, delivery and performance by
Techville and Yelm of this Agreement and the consummation by it and him of the
transactions contemplated hereby, do not and will not (a) conflict with or
result in a violation of any provision of the certificate of formation, bylaws
or other governing instruments of Techville or any of its Subsidiaries, (b)
conflict with or result in a violation of any provision of, or constitute (with
or without the giving of notice or the passage of time or both) a default under,
or give rise (with or without the giving of notice or the passage of time or
both) to any right of termination, cancellation or acceleration under, any bond,
debenture, note, mortgage, indenture, lease, contract, agreement or other
instrument or obligation to which Techville or any of its Subsidiaries is a
party or by which Techville or any of its Subsidiaries may be bound, (c) result
in the creation or imposition of any Encumbrance upon any property of Techville
or any of its Subsidiaries or (d) assuming compliance with the matters referred
to in Section 3.6, violate any applicable Law binding upon Techville or any of
its Subsidiaries, except, in the case of clauses (b), (c) and (d) above, for any
such conflicts, violations, defaults, terminations, cancellations, accelerations
or Encumbrances which would not, individually or in the aggregate, have a
Material Adverse Effect on Techville.







Section 3.5 Subsidiaries. Each Subsidiary of Techville is an entity duly
organized, validly existing and in good standing under the Laws of its
jurisdiction of organization to the extent such jurisdiction recognizes such
concept, and has all requisite organizational power and authority and
governmental authorizations necessary to own, operate, lease and otherwise hold
its assets and to carry on its business as it is now being conducted, and is
duly licensed or qualified to do business in each other jurisdiction in which it
owns, operates, leases or otherwise holds assets, or conducts any business, so
as to require such qualification, except where the lack of such power,
authority, authorization, license or qualification would not, individually or in
the aggregate, have a Material Adverse Effect on Techville. Techville, directly
or indirectly, owns 100% of the Securities of each Subsidiary of Techville, free
and clear of all Encumbrances.





 

Section 3.6 Governmental Approvals. No material consent, approval, Order or
authorization of, or declaration, filing or registration with, any Governmental
Authority is required to be obtained or made by Techville or any Techville
Subsidiary in connection with the execution, delivery or performance by it of
this Agreement or the consummation by it of the transactions contemplated
hereby, other than any such consent, approval, Order, authorization,
registration, filing, or permit the failure to obtain or make has not had and
would not be reasonably likely to have, individually or in the aggregate, a
Material Adverse Effect on Techville.

 

6

 

 

Section 3.7 Financial Statements. Techville has delivered to Cerberus (a) the
audited consolidated balance sheets of Techville as of [December 31, 2019 and
2018] and the related audited statements of operations, shareholders’ equity and
cash flows for the years then ended, and the notes and schedules thereto (the
“Audited Techville Financial Statements”), and (b) the unaudited consolidated
balance sheet of Techville as of February 21, 2020, and the related statement of
operations and comprehensive income for the April 30, 2020 then ended (the
“Unaudited Techville Financial Statements” and together with the Audited
Techville Financial Statements, the “Techville Financial Statements”). The
Techville Financial Statements (i) have been prepared from the books and records
of Techville in conformity with GAAP applied on a basis consistent with
preceding years throughout the periods involved, and (ii) accurately and fairly
present in all material respects the consolidated financial position of
Techville as of the respective dates thereof and its consolidated results of
operations and cash flows for the periods then ended.

 

Section 3.8 Absence of Undisclosed Liabilities. Neither Techville nor any of its
Subsidiaries has any material liability or obligation of any nature (whether
accrued, absolute, contingent, unliquidated or otherwise) that would be required
to be set forth on a balance sheet of Techville prepared in accordance with
GAAP, except (a) liabilities reflected in the Unaudited Techville Financial
Statements, (b) liabilities which have arisen since the date of the Unaudited
Techville Financial Statements in the ordinary course of business (none of which
is a material liability for breach of contract, tort or infringement) and (c)
liabilities arising under executory provisions of contracts entered into in the
ordinary course of business (none of which is a material liability for breach of
contract).

 

Section 3.9 Absence of Certain Changes. Since the date of the Unaudited
Techville Financial Statements, (a) there has not been any change, event or
condition that would reasonably be expected to result in any Material Adverse
Effect on Techville, (b) the business of Techville has been conducted only in
the ordinary course consistent with past practice, (c) Techville has not
incurred any material liability, engaged in any material transaction or entered
into any material agreement outside the ordinary course of business consistent
with past practice with respect to its business and assets and (d) Techville has
not suffered any Loss, damage, destruction or other casualty to any of its
assets (whether or not covered by insurance) that would result in a Material
Adverse Effect on Techville.

 

Section 3.10 Compliance with Laws. Techville has complied in all material
respects with all applicable Laws relating to any aspect of the business of
Techville. Techville has not received any written notice from any Governmental
Authority relating to any aspect of the business of Techville or alleging that
Techville is not in compliance with or is in default or violation of any
applicable Law. Techville has not been charged or, to the Knowledge of
Techville, threatened with, or under investigation with respect to, any material
violation of any applicable Law relating to any aspect of the business of
Techville.

 

Section 3.11 Tax Matters.

 

(a) All material Tax Returns of Techville have been timely filed (taking into
account applicable extensions of time to file) with the appropriate Taxing
Authority and all such Tax Returns are true, correct and complete in all
material respects. All material Taxes due and owing by Techville have been paid
and all such Taxes incurred but not yet due and owing have either been paid or
properly accrued on the books and records of Techville in accordance with GAAP.

 

7

 

 

(b) Techville made a Subchapter S election effective on September 9, 2005, and
through the Effective Date was properly classified as an S Corporation under
Section 1361(a)(1) of the Code. 

 

(c) All material Taxes required to be withheld or collected by Techville with
respect to any employee, independent contractor, purchaser or other third party
have been withheld or collected, and have been timely paid to the appropriate
Taxing Authority or properly accrued.

 

(d) There are no waivers or extensions of any statute of limitations currently
in effect with respect to Taxes of Techville. There are no actions, examinations
or audits currently pending or, to Techville’s Knowledge, threatened with
respect to Techville in respect of any Tax. No issue has been raised by a Taxing
Authority in any prior action or examination of Techville which, by application
of the same or similar principles, could reasonably be expected to result in a
proposed deficiency for any subsequent taxable period. No claim has been made in
writing by any Governmental Authority in a jurisdiction where Techville does not
file Tax Returns that Techville is, or may be, subject to taxation by that
jurisdiction.

 

(e) There are no Encumbrances for Taxes on any of the assets of Techville. There
are no Encumbrances for Taxes, other than Encumbrances with respect to current
period Taxes not yet due or payable, on any of the assets of Techville.

 

(f) Techville is not a party to, and Techville is not subject to, any Tax
allocation, Tax sharing or similar agreement, Tax indemnity obligation or
similar agreement, or other agreement or arrangement with respect to Taxes that
could affect the Tax liability of Techville. Techville has no liability for
Taxes of any other Person under Treasury Regulation Section 1.1502-6 (or similar
provision of state, local or non-U.S. law) as a transferee or successor, by
contract or otherwise.

 

(g) No portion of the properties of Techville (i) has been contributed to and is
currently owned by a tax partnership; (ii) is subject to any form of agreement
(whether formal or informal, written or oral) deemed by any federal tax statute,
rule or regulation to be or to have created a tax partnership; or

(iii) otherwise constitutes “partnership property” (as that term is used
throughout Subchapter K of Chapter 1 of Subtitle A of the Code) of a tax
partnership.

 

(h) Neither Techville nor any of its shareholders have filed an election on IRS
Form 8832, Entity Classification Election, causing Techville to be classified as
an association taxable as an entity for U.S. federal income tax purposes.

 

Section 3.12 Legal Proceedings. There are no material Proceedings pending or, to
the Knowledge of Techville, threatened against or involving Techville, any
Subsidiary of Techville or any of their respective properties or assets.

 

Section 3.13 Brokerage Fees. Techville has not retained any financial advisor,
broker, agent or finder or paid or agreed to pay any financial advisor, broker,
agent or finder on account of this Agreement or any transaction contemplated
hereby.

 

Section 3.14 Permits. Any Permit obtained by Techville as of the date hereof is
in full force and effect in all material respects, and Techville is in material
compliance with its Permits. Techville has not received any written notice from
any Governmental Authority, and no Proceeding is pending or, to the Knowledge of
Techville, threatened, with respect to any alleged failure by Techville to have
any material Permit.

 

8

 

 

Section 3.15 Insurance. Techville has disclosed a complete and correct list of
material insurance policies, as of the date of this Agreement, maintained by or
on behalf of Techville.

 

Section 3.16 Employees. Techville is not a party to, or bound by, any collective
bargaining or other agreement with a labor organization. Techville is in
compliance in all material respects with all applicable Laws pertaining to
employment and employment practices. There is no pending or, to the Knowledge of
Techville, threatened Proceeding against or involving Techville by or before,
and Techville is not subject to any judgment, Order, writ, injunction, or decree
of or inquiry from, any Governmental Authority in connection with any former
employee of Techville.

 

Section 3.17 Agreements, Contracts and Commitments.

 

(a) Techville is not a party to, as of the date hereof, (i) any collective
bargaining agreements or any agreements that contain any severance pay
liabilities or obligations, (ii) any Employee Benefit Plans, (iii) any
employment agreement, contract or commitment with an employee, or agreements to
pay severance, (iv) any agreements between or among Techville or one of its
Affiliates or with any Related Person of Techville (other than agreements solely
between or among Techville and its wholly owned Subsidiaries), (v) any
agreement, indenture or other instrument for borrowed money and any agreement or
other instrument which contains restrictions with respect to payment of
distributions in respect of any outstanding Securities, (vi) any agreement,
contract or commitment containing any covenant limiting the freedom of Techville
to engage or compete in any line of business or with any Person or in any
geographic area during any period of time, (vii) any agreement, contract or
commitment relating to capital expenditures in excess of $5,000, (viii) any
agreement, contract or commitment relating to the acquisition, disposition or
voting of assets or capital stock of any business enterprise, including
Techville and any of its Subsidiaries, (ix) any contract that requires Techville
to purchase its total requirements of any product or service from a third party,
(x) any contract that provides for the indemnification by Techville of any
Person or the assumption of any Tax, environmental or other liability of any
Person, (xi) any broker, distributor, dealer, manufacturer’s representative,
franchise, agency, sales promotion, market research, marketing consulting and
advertising contract to which Techville is a party, (xii) except for contracts
relating to trade receivables, any contract relating to indebtedness (including
guarantees) of Techville, (xiii) any contract with any Governmental Authority to
which Techville is a party, (xiv) any contract to which Techville is a party
that provides for any joint venture, partnership or similar arrangement by
Techville, (xv) any tax partnership agreement, (xvi) any agreement that provides
for an irrevocable power of attorney that will be in effect after the Closing
Date or (xvii) any agreement that constitutes a lease of real property.
Techville has made available to Cerberus accurate and complete copies of all
written Material Contracts, including all amendments thereto. All references to
Techville in this Section 3.17 shall be deemed to include the Techville
Subsidiaries.

 

(b) Techville has not materially breached any of the terms or conditions of any
lease, contract, agreement, commitment, instrument or understanding (whether
written or oral). There is not, to the Knowledge of Techville, under any
Material Contract, any default or event which, with notice or lapse of time or
both, would constitute a default on the part of any of the parties thereto, or
any notice of termination, cancellation or material modification.



 

9

 

 

(c) Except to the extent the enforceability thereof may be limited by Creditor
Rights, each of the Material Contracts (i) constitutes the valid and binding
obligation of Techville and constitutes the valid and binding obligation of the
other parties thereto, (ii) is in full force and effect and (iii) immediately
after the Closing, will continue to constitute a valid and binding obligation of
Techville.

 

Section 3.18 Benefit Plans. Techville has disclosed a complete and accurate list
of all Employee Benefit Plans (a) that Techville sponsors or maintains with
respect to its current or former employees, managers, directors of other service
providers, (b) to which Techville contributes or has an obligation to contribute
with respect to its current or former employees, managers, directors or other
service providers, or (c) with respect to which Techville may otherwise have any
liability, whether direct or indirect (including any such plan or other
arrangement previously maintained by Techville) (each a “Techville Benefit Plan”
and collectively referred to as the “Techville Benefit Plans”). With respect to
each Techville Benefit Plan, true, correct and complete copies of the following
documents, to the extent applicable, have been provided or made available to
Techville: (i) all plans and related trust documents, and amendments thereto;
(ii) the two (2) most recent Forms 5500; (iii) the most recent IRS
determination, advisory or opinion letter, if any; (iv) the two (2) most recent
summary plan descriptions; (v) the most recent summaries of material
modifications; (vi) the two (2) most recent summary annual reports; (vii)
nondiscrimination, coverage and any other applicable testing performed with
respect to the two (2) most recent years, if any; (viii) the two (2) most recent
participant and fiduciary fee disclosure notices; (ix) the two (2) most recent
summaries of benefits and coverage; (x) the most recent service agreements
related to the plan’s administration; and (xi) written descriptions of all
non-written agreements relating to the Techville Benefit Plans. No Techville
Benefit Plan is a “defined benefit plan” within the meaning of Section 3(35) of
ERISA, a “multiemployer plan,” as defined in Section 3(37) of ERISA, or a plan
that is subject to the minimum funding standards of Section 302 of ERISA or
Section 412 of the Code, nor has either Techville or any of its ERISA Affiliates
ever sponsored, maintained, contributed to or been obligated to contribute to
any such plan. There have been no prohibited transactions (described under
Section 406 of ERISA or Section 4975(c) of the Code) or breaches of fiduciary
duty or any other breaches or violations of any Law applicable to any of the
Techville Benefit Plans, in any such case that would subject Techville to any
material Taxes, penalties or other liabilities. There are no investigations or
audits of any Techville Benefit Plan by any Governmental Authority currently
pending and there have been no such investigations or audits that have been
concluded that resulted in any liability to Techville, its Subsidiaries or its
ERISA Affiliates that has not been fully discharged. Each Techville Benefit Plan
has been operated, in all material respects, in compliance with applicable Law
and in accordance with its terms, and all reports, descriptions and filings
required by the Code, ERISA or any government agency with respect to each
Techville Benefit Plan have, in all material respects, been timely and
completely filed or distributed. Each Techville Benefit Plan that is represented
to be qualified under Section 401(a) of the Code has a current favorable
determination letter or is the adopter of a volume submitter or prototype
document that has received a favorable advisory or opinion letter from the IRS,
all subsequent interim amendments have been made in a timely manner, and no such
Techville Benefit Plan has been amended or operated in a way that could
reasonably be expected to adversely affect its qualified status or the
tax-exempt status of its related trust. No Techville Benefit Plan that is
represented to be qualified under Section 401(a) of the Code has been terminated
or partially terminated during the preceding six years, nor has Techville
discontinued contributions to any such plan, without notice to and approval by
the IRS, to the extent such notice to and approval by the IRS is required by
applicable Law. There are no pending Claims relating to any Techville Benefit
Plan (other than ordinary claims for benefits) and none are threatened. No
Techville Benefit Plan provides retiree medical or retiree life insurance
benefits, except as required under Section 4980B of the Code and subsequent
guidance. Each Techville Benefit Plan that is a group health plan within the
meaning of Section 5000(b)(1) of the Code or similar state Law, is currently in
compliance with an has always complied with the applicable continuation
requirements of Section 4980B of the Code (as well as its predecessor provision,
Section 162(k) of the Code) and Section 601 through 608, inclusive, of ERISA or
similar state applicable Law. Techville has not established or maintained, nor
has any liability with respect to, any deferred compensation plan, program, or
arrangement (including any “nonqualified deferred compensation plan”) that is
not in compliance with the applicable provisions of Section 409A of the Code.
Each Techville Benefit Plan is amendable and terminable unilaterally by
Techville or its subsidiaries at any time without liability or expense (other
than for benefits accrued through the date of termination or amendment and
reasonable administrative expenses related thereto). The investment vehicles
used to fund any Techville Benefit Plan may be changed at any time without
incurring a sales charge, surrender fee or similar expense.

 

10

 

 

Section 3.19 Regulatory Agencies. All filings heretofore made by Techville and
its Subsidiaries with all federal, state and local agencies or commissions were
made in compliance with applicable Laws and the factual information contained
therein was true and correct, in each case in all material respects as of the
respective dates of such filings.

 

Section 3.20 Intellectual Property. Except as would not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect on
Techville, (a) Techville owns or has the right to use pursuant to a license,
sublicense, agreement or otherwise all material items of Intellectual Property
required in the operation of its business as presently conducted or planned to
be conducted; (b) no third party has asserted in writing delivered to Techville
or its Subsidiaries an unresolved claim that Techville or its Subsidiaries are
infringing on the Intellectual Property of such third party; and (c) to the
Knowledge of Techville, no third party is infringing on the Intellectual
Property owned by Techville or its Subsidiaries.

 

Section 3.21 Investment Representations. Yelm will acquire Cerberus Stock for
his own account for investment purposes only and not with a view to the
distribution thereof. Yelm is an accredited investor as that term is defined in
Regulation D promulgated by the SEC under the Securities Act. Yelm acknowledges
that he (a) understands and agrees that the Cerberus Stock has not been
registered under the Securities Act or any state securities Laws, and that
accordingly, they will not be fully transferable except as permitted under
various exemptions contained in the Securities Act and applicable state
securities Laws, or upon satisfaction of the registration and prospectus
delivery requirements of the Securities Act and applicable state securities
Laws, (b) must bear the economic risk of its investment in its Cerberus Stock
for an indefinite period of time because they have not been registered under the
Securities Act and applicable state securities Laws and therefore cannot be sold
unless they are subsequently registered or an exemption from registration is
available, (c) understands that absent an effective registration statement under
the Securities Act and applicable state securities Laws covering the disposition
of the Cerberus Stock, such stockholder will not sell, transfer, assign, pledge,
hypothecate or otherwise dispose of any or all of the Cerberus Stock absent a
valid exemption from the registration and prospectus delivery requirements of
the Securities Act and the registration or qualification requirements of any
applicable state securities Laws and (d)       understands that the Cerberus
Stock will bear a customary legend reflecting the fact that such shares are
“restricted securities” as defined in Rule 144 under the Securities Act.



 

Section 3.22 Independent Evaluation. In entering into this Agreement, Yelm
acknowledges and affirms that he has relied and will rely solely on the terms of
this Agreement and upon his independent analysis, evaluation and investigation
of, and judgment with respect to, the business, economic, legal, Tax or other
consequences of this transaction.

 

Section 3.23 No Other Representations or Warranties. Neither Techville nor any
other Person makes (and Cerberus agrees that it is not relying upon) any other
express or implied representation or warranty with respect to Techville
(including the value, condition or use of any asset) or the transactions
contemplated by this Agreement, and Techville disclaims any other
representations or warranties not contained in this Agreement, whether made by
Techville, any Affiliate of Techville or any of their respective officers,
directors, managers, employees or agents. Except for the representations and
warranties contained in this Agreement, Techville disclaims all liability and
responsibility for any representation, warranty, projection, forecast, statement
or information made, communicated or furnished (orally or in writing) to
Cerberus or any of its Affiliates or any of its officers, directors, managers,
employees or agents (including any opinion, information, projection or advice
that may have been or may be provided to Cerberus by any director, officer,
employee, agent, consultant or representative of Techville or any of its
Affiliates). The disclosure of any matter or item shall not be deemed to
constitute an acknowledgment that any such matter is required to be disclosed or
is material or that such matter would or would reasonably be expected to result
in a Material Adverse Effect on Techville.

 

11

 

 

ARTICLE IV

Covenants

 

Section 4.1 Confidentiality. From and after the Closing, Yelm shall, and shall
cause his Affiliates to, hold, and shall use their reasonable best efforts to
cause its or their respective Representatives to hold, in confidence any and all
information, whether written or oral, concerning Techville, except to the extent
that Yelm can show that such information (a) is generally available to and known
by the public through no fault of Yelm, any of his Affiliates or their
respective Representatives; or (b) is lawfully acquired by Yelm, any of his
Affiliates or their respective Representatives from and after the Closing from
sources which are not prohibited from disclosing such information by a legal,
contractual or fiduciary obligation. If Yelm or any of his Affiliates or their
respective Representatives are compelled to disclose any information by judicial
or administrative process or by other requirements of Law, Yelm shall promptly
notify Cerberus in writing and shall disclose only that portion of such
information which Yelm is advised by its counsel in writing is legally required
to be disclosed, provided that Yelm shall use reasonable best efforts to obtain
an appropriate protective order or other reasonable assurance that confidential
treatment will be accorded such information.

 

Section 4.2 Non-competition; Non-solicitation.

 

(a) For a period of (2) years commencing on the Closing Date (the “Restricted
Period”), Yelm shall not, and shall not permit any of his Affiliates to,
directly or indirectly, (i) engage in or assist others in engaging in the
Restricted Business in the Territory; (ii) have an interest in any Person that
engages directly or indirectly in the Restricted Business in the Territory in
any capacity, including as a partner, shareholder, member, employee, principal,
agent, trustee or consultant; or (iii) intentionally interfere in any material
respect with the business relationships (whether formed prior to or after the
date of this Agreement) between Techville and customers or suppliers of
Techville. Notwithstanding the foregoing, Yelm may own, directly or indirectly,
solely as an investment, securities of any Person traded on any national
securities exchange if Yelm is not a controlling Person of, or a member of a
group which controls, such Person and does not, directly or indirectly, own 2%
or more of any class of securities of such Person.

 

(b) During the Restricted Period, Yelm shall not, and shall not permit any of
his Affiliates to, directly or indirectly, hire or solicit any employee of
Techville or encourage any such employee to leave such employment or hire any
such employee who has left such employment, except pursuant to a general
solicitation which is not directed specifically to any such employees.

 

(c) During the Restricted Period, Yelm shall not, and shall not permit any of
his Affiliates to, directly or indirectly, solicit or entice, or attempt to
solicit or entice, any clients or customers of the Company or potential clients
or customers of the Company for purposes of diverting their business or services
from the Company.

 

12

 

 

(d) Yelm acknowledges that a breach or threatened breach of this Section 4.2
would give rise to irreparable harm to Cerberus, for which monetary damages
would not be an adequate remedy, and hereby agrees that in the event of a breach
or a threatened breach by Yelm of any such obligations, Cerberus shall, in
addition to any and all other rights and remedies that may be available to it in
respect of such breach, be entitled to equitable relief, including a temporary
restraining order, an injunction, specific performance and any other relief that
may be available from a court of competent jurisdiction (without any requirement
to post bond).



 

Yelm acknowledges that the restrictions contained in this Section 4.2 are
reasonable and necessary to protect the legitimate interests of Cerberus and
constitute a material inducement to Cerberus to enter into this Agreement and
consummate the transactions contemplated by this Agreement. In the event that
any covenant contained in this Section 4.2 should ever be adjudicated to exceed
the time, geographic, product or service, or other limitations permitted by
applicable Law in any jurisdiction, then any court is expressly empowered to
reform such covenant, and such covenant shall be deemed reformed, in such
jurisdiction to the maximum time, geographic, product or service, or other
limitations permitted by applicable Law. The covenants contained in this Section
4.2 and each provision hereof are severable and distinct covenants and
provisions. The invalidity or unenforceability of any such covenant or provision
as written shall not invalidate or render unenforceable the remaining covenants
or provisions hereof, and any such invalidity or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such covenant or
provision in any other jurisdiction.

 

ARTICLE V

Indemnification

 



Section 5.1 Survival. Subject to the limitations and other provisions of this
Agreement, the representations and warranties contained herein shall survive the
Closing and shall remain in full force and effect until the date that is twelve
(12) months from the Closing Date; provided, that the representations and
warranties in Sections 2.1, 2.2, 2.3, 3.1, 3.2, and 3.3 shall survive
indefinitely and the representations and warranties in Sections 3.11 and 3.18
shall survive for the full period of all applicable statutes of limitations
(giving effect to any waiver, mitigation or extension thereof) plus 60 days. All
covenants and agreements of the parties contained herein (other than any
covenants or agreements contained in Section 4.2       which are subject to
Section 4.2 shall survive the Closing indefinitely or for the period explicitly
specified therein. Notwithstanding the foregoing, any claims asserted in good
faith with reasonable specificity (to the extent known at such time) and in
writing by notice from the non-breaching party to the breaching party prior to
the expiration date of the applicable survival period shall not thereafter be
barred by the expiration of the relevant representation or warranty and such
claims shall survive until finally resolved.



 

Section 5.2 Indemnification By Yelm. Subject to the other terms and conditions
of this ARTICLE V, Yelm shall indemnify and defend each of Cerberus and its
Affiliates (including the Techville) and their respective Representatives
(collectively, the “Cerberus Indemnitees”) against, and shall hold each of them
harmless from and against, and shall pay and reimburse each of them for, any and
all Losses incurred or sustained by, or imposed upon, the Cerberus Indemnitees
based upon, arising out of, with respect to or by reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Techville and Yelm contained in this Agreement or in any certificate or
instrument delivered by or on behalf of Techville and Yelm pursuant to this
Agreement; or

 

13

 

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Techville or Yelm pursuant to this Agreement.

 

Section 5.3 Indemnification By Cerberus. Subject to the other terms and
conditions of this ARTICLE V, Cerberus shall indemnify and defend each of
Techville and its Affiliates and their respective Representatives (collectively,
the “Techville Indemnitees”) against, and shall hold each of them harmless from
and against, and shall pay and reimburse each of them for, any and all Losses
incurred or sustained by, or imposed upon, the Techville Indemnitees based upon,
arising out of, with respect to or by reason of:

 

(a) any inaccuracy in or breach of any of the representations or warranties of
Cerberus contained in this Agreement or in any certificate or instrument
delivered by or on behalf of Cerberus pursuant to this Agreement; or

 

(b) any breach or non-fulfillment of any covenant, agreement or obligation to be
performed by Cerberus pursuant to this Agreement.

 

Section 5.4 Indemnification Procedures. The party making a claim under this
ARTICLE V is referred to as the “Indemnified Party”, and the party against whom
such claims are asserted under this ARTICLE V is referred to as the
“Indemnifying Party.”

 

(a) Third Party Claims. If any Indemnified Party receives notice of the
assertion or commencement of any Action made or brought by any Person who is not
a party to this Agreement or an Affiliate of a party to this Agreement or a
Representative of the foregoing (a “Third Party Claim”) against such Indemnified
Party with respect to which the Indemnifying Party is obligated to provide
indemnification under this Agreement, the Indemnified Party shall give the
Indemnifying Party reasonably prompt written notice thereof, but in any event
not later than 30 calendar days after receipt of such notice of such Third Party
Claim. The failure to give such prompt written notice shall not, however,
relieve the Indemnifying Party of its indemnification obligations, except and
only to the extent that the Indemnifying Party forfeits rights or defenses by
reason of such failure. Such notice by the Indemnified Party shall describe the
Third Party Claim in reasonable detail, shall include copies of all material
written evidence thereof and shall indicate the estimated amount, if reasonably
practicable, of the Loss that has been or may be sustained by the Indemnified
Party. The Indemnifying Party shall have the right to participate in, or by
giving written notice to the Indemnified Party, to assume the defense of any
Third Party Claim at the Indemnifying Party’s expense and by the Indemnifying
Party’s own counsel, and the Indemnified Party shall cooperate in good faith in
such defense; provided, that if the Indemnifying Party is Techville, such
Indemnifying Party shall not have the right to defend or direct the defense of
any such Third Party Claim that (x) is asserted directly by or on behalf of a
Person that is a supplier or customer of Cerberus or its Affiliates, or (y)
seeks an injunction or other equitable relief against the Indemnified Party. In
the event that the Indemnifying Party assumes the defense of any Third Party
Claim, subject to Section 5.4(a), it shall have the right to take such action as
it deems necessary to avoid, dispute, defend, appeal or make counterclaims
pertaining to any such Third Party Claim in the name and on behalf of the
Indemnified Party. The Indemnified Party shall have the right to participate in
the defense of any Third Party Claim with counsel selected by it subject to the
Indemnifying Party’s right to control the defense thereof. The fees and
disbursements of such counsel shall be at the expense of the Indemnified Party,
provided, that if in the reasonable opinion of counsel to the Indemnified Party,
(A) there are legal defenses available to an Indemnified Party that are
different from or additional to those available to the Indemnifying Party; or
(B) there exists a conflict of interest between the Indemnifying Party and the
Indemnified Party that cannot be waived, the Indemnifying Party shall be liable
for the reasonable fees and expenses of counsel to the Indemnified Party in each
jurisdiction for which the Indemnified Party determines counsel is required. If
the Indemnifying Party elects not to compromise or defend such Third Party
Claim, fails to promptly notify the Indemnified Party in writing of its election
to defend as provided in this Agreement, or fails to diligently prosecute the
defense of such Third Party Claim, the Indemnified Party may, subject to Section
5.4(a), pay, compromise, defend such Third Party Claim and seek indemnification
for any and all Losses based upon, arising from or relating to such Third Party
Claim. Yelm and Cerberus shall cooperate with each other in all reasonable
respects in connection with the defense of any Third Party Claim, including
making available (subject to the provisions of Section 4.1) records relating to
such Third Party Claim and furnishing, without expense (other than reimbursement
of actual out-of-pocket expenses) to the defending party, management employees
of the non-defending party as may be reasonably necessary for the preparation of
the defense of such Third Party Claim.

 

14

 

 

(b) Settlement of Third-Party Claims. Notwithstanding any other provision of
this Agreement, the Indemnifying Party shall not enter into settlement of any
Third Party Claim without the prior written consent of the Indemnified Party,
except as provided in this Section 5.4(a). If a firm offer is made to settle a
Third Party Claim without leading to liability or the creation of a financial or
other obligation on the part of the Indemnified Party and provides, in customary
form, for the unconditional release of each Indemnified Party from all
liabilities and obligations in connection with such Third Party Claim and the
Indemnifying Party desires to accept and agree to such offer, the Indemnifying
Party shall give written notice to that effect to the Indemnified Party. If the
Indemnified Party fails to consent to such firm offer within ten days after its
receipt of such notice, the Indemnified Party may continue to contest or defend
such Third Party Claim and in such event, the maximum liability of the
Indemnifying Party as to such Third Party Claim shall not exceed the amount of
such settlement offer. If the Indemnified Party fails to consent to such firm
offer and also fails to assume defense of such Third Party Claim, the
Indemnifying Party may settle the Third Party Claim upon the terms set forth in
such firm offer to settle such Third Party Claim. If the Indemnified Party has
assumed the defense pursuant to Section 5.4(a), it shall not agree to any
settlement without the written consent of the Indemnifying Party (which consent
shall not be unreasonably withheld or delayed).

 

(c) Direct Claims. Any Action by an Indemnified Party on account of a Loss which
does not result from a Third Party Claim (a “Direct Claim”) shall be asserted by
the Indemnified Party giving the Indemnifying Party reasonably prompt written
notice thereof, but in any event not later than 30 days after the Indemnified
Party becomes aware of such Direct Claim. The failure to give such prompt
written notice shall not, however, relieve the Indemnifying Party of its
indemnification obligations, except and only to the extent that the Indemnifying
Party forfeits rights or defenses by reason of such failure. Such notice by the
Indemnified Party shall describe the Direct Claim in reasonable detail, shall
include copies of all material written evidence thereof and shall indicate the
estimated amount, if reasonably practicable, of the Loss that has been or may be
sustained by the Indemnified Party. The Indemnifying Party shall have 30 days
after its receipt of such notice to respond in writing to such Direct Claim. The
Indemnified Party shall allow the Indemnifying Party and its professional
advisors to investigate the matter or circumstance alleged to give rise to the
Direct Claim, and whether and to what extent any amount is payable in respect of
the Direct Claim and the Indemnified Party shall assist the Indemnifying Party’s
investigation by giving such information and assistance (including access to the
Company’s premises and personnel and the right to examine and copy any accounts,
documents or records) as the Indemnifying Party or any of its professional
advisors may reasonably request. If the Indemnifying Party does not so respond
within such 30-day period, the Indemnifying Party shall be deemed to have
rejected such claim, in which case the Indemnified Party shall be free to pursue
such remedies as may be available to the Indemnified Party on the terms and
subject to the provisions of this Agreement.

 

(d) Cooperation. Upon a reasonable request by the Indemnifying Party, each
Indemnified Party seeking indemnification hereunder in respect of any Direct
Claim, hereby agrees to consult with the Indemnifying Party and act reasonably
to take actions reasonably requested by the Indemnifying Party in order to
attempt to reduce the amount of Losses in respect of such Direct Claim. Any
costs or expenses associated with taking such actions shall be included as
Losses hereunder.

 

15

 

 

Section 5.5 Payments. Once a Loss is agreed to by the Indemnifying Party or
finally adjudicated to be payable pursuant to this ARTICLE V, the Indemnifying
Party shall satisfy its obligations within 15 Business Days of such final,
non-appealable adjudication by wire transfer of immediately available funds. The
parties hereto agree that should an Indemnifying Party not make full payment of
any such obligations within such 15 Business Day period, any amount payable
shall accrue interest from and including the date of agreement of the
Indemnifying Party or final, non-appealable adjudication to and including the
date such payment has been made at a rate per annum equal to ten percent (10%).
Such interest shall be calculated daily on the basis of a 365-day year and the
actual number of days elapsed.

 

Section 5.6 Tax Treatment of Indemnification Payments. All indemnification
payments made under this Agreement shall be treated by the parties as an
adjustment to the Purchase Price for Tax purposes, unless otherwise required by
Law.

 

Section 5.7 Effect of Investigation. The representations, warranties and
covenants of the Indemnifying Party, and the Indemnified Party’s right to
indemnification with respect thereto, shall not be affected or deemed waived by
reason of any investigation made by or on behalf of the Indemnified Party
(including by any of its Representatives) or by reason of the fact that the
Indemnified Party or any of its Representatives knew or should have known that
any such representation or warranty is, was or might be inaccurate.

 

ARTICLE VI

Miscellaneous

 

Section 6.1 Waiver, Etc. Any agreement on the part of a Party to any such
extension or waiver shall be valid only if set forth in an instrument in writing
signed on behalf of such Party. Any such waiver shall constitute a waiver only
with respect to the specific matter described in such writing and shall in no
way impair the rights of the Party granting such waiver in any other respect or
at any other time. Notwithstanding the foregoing, no failure or delay by any
Party in exercising any right hereunder shall operate as a waiver thereof, nor
shall any single or partial exercise thereof preclude any other or further
exercise thereof or the exercise of any other right hereunder.

 

Section 6.2 Assignment. Neither this Agreement nor any of the rights, interests
or obligations of the Parties hereunder shall be assigned, in whole or in part,
by operation of law or otherwise, by any of the Parties without the prior
written consent of the other Parties. Subject to the preceding sentence, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the Parties and their respective successors and permitted assigns. Any purported
assignment not permitted under this Section 6.2 shall be null and void.



 

Section 6.3 Counterparts. This Agreement may be executed in counterparts (each
of which shall be deemed to be an original but all of which taken together shall
constitute one and the same agreement) and shall become effective when one or
more counterparts have been signed by each of the Parties and delivered to the
other Parties. A signed copy of this Agreement delivered by facsimile, e-mail or
other means of electronic transmission shall be deemed to have the same legal
effect as delivery of an original signed copy of this Agreement.

 

Section 6.4 Entire Agreement; No Third-Party Beneficiaries. This Agreement,
including the Annexes hereto and the Confidentiality Agreement, (a) constitutes
the entire agreement and understanding of the Parties, and supersedes all other
prior agreements and understandings, both written and oral, among the Parties
with respect to the subject matter of this Agreement and thereof and (b) shall
not confer upon any Person other than the Parties any rights (including
third-party beneficiary rights or otherwise) or remedies hereunder, except for,
in the case of clause (b), the provisions of Section 6.10.

 

16

 

 

Section 6.5 Governing Law; Jurisdiction; Waiver of Jury Trial.

 

(a) This Agreement shall be governed by, and construed in accordance with, the
Laws of the State of Arizona, applicable to contracts executed in and to be
performed entirely within that state, without giving effect to any conflicts of
law principles that would result in the application of any applicable Law other
than the Law of the State of Arizona.

 

(b) Each of the Parties irrevocably agrees that any legal action or Proceeding
with respect to this Agreement and the rights and obligations arising hereunder,
or for recognition and enforcement of any judgment in respect of this Agreement
and the rights and obligations arising hereunder brought by the other Parties or
their successors or assigns, shall be brought and determined exclusively in the
United States District Court for the District of Arizona or, if such court lacks
jurisdiction, the state district court of Maricopa County, Arizona. Each of the
Parties hereby irrevocably submits with regard to any such action or Proceeding
for itself and in respect of its or property, generally and unconditionally, to
the personal jurisdiction of the aforesaid courts and agrees that it will not
bring any action relating to this Agreement or any of the transactions
contemplated by this Agreement in any court other than the aforesaid courts.
Each of the Parties hereby irrevocably waives, and agrees not to assert as a
defense, counterclaim or otherwise, in any action or Proceeding with respect to
this Agreement, (i) any claim that it is not personally subject to the
jurisdiction of the above-named courts for any reason other than the failure to
serve in accordance with this Section 6.5, (ii) any claim that it or its
property is exempt or immune from the jurisdiction of any such court or from any
legal process commenced in such court (whether through service of notice,
attachment prior to judgment, attachment in aid of execution of judgment,
execution of judgment or otherwise) and (iii) to the fullest extent permitted by
the applicable Law, any claim that (x) the suit, action or Proceeding in such
court is brought in an inconvenient forum, (y) the venue of such suit, action or
Proceeding is improper or (z) this Agreement, or the subject matter hereof, may
not be enforced in or by such courts.

 

(c) EACH PARTY HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR
OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THE ACTIONS OF ANY PARTY IN THE NEGOTIATION,
ADMINISTRATION, PERFORMANCE AND ENFORCEMENT OF THIS AGREEMENT AND THE
TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

Section 6.6 Specific Enforcement. The Parties hereby agree that irreparable
damage would occur and that the Parties would not have any adequate remedy at
law in the event that any of the provisions of this Agreement were not performed
in accordance with their specific terms or were otherwise breached, and it is
accordingly agreed that the Parties shall be entitled to an injunction or
injunctions to prevent breaches of this Agreement and that the Parties shall be
entitled to enforce specifically the terms and provisions of this Agreement, in
each case, in accordance with this Section 6.6 in the United States District
Court for the District of Arizona or, if such court lacks jurisdiction, the
state district court of Maricopa County, Arizona, this being in addition to any
other remedy to which any Party is entitled at law or in equity. Each of the
Parties agrees that it will not oppose the granting of an injunction, and each
Party agrees that it will not oppose the granting of specific performance and
other equitable relief as provided herein on the basis that (x) each Party has
an adequate remedy at law or (y) an award of specific performance is not an
appropriate remedy for any reason at law or equity. Each Party further agrees
that no Party shall be required to obtain, furnish or post any bond or similar
instrument in connection with or as a condition to obtaining any remedy referred
to in this Section 6.6, and each Party irrevocably waives any right it may have
to require the obtaining, furnishing or posting of any such bond or similar
instrument.

 

17

 

 

Section 6.7 Notices. All notices, requests, consents, claims, demands, waivers
and other communications hereunder shall be in writing and shall be deemed to
have been given and received (a) when delivered by hand (with written
confirmation of receipt); (b) when received by the addressee if sent by a
nationally recognized overnight courier (receipt requested); (c) on the date
sent by facsimile or e-mail of a PDF document (with confirmation of
transmission) if sent during normal business hours of the recipient, and on the
next Business Day if sent after normal business hours of the recipient or (d) on
the third day after the date mailed, by certified or registered mail, return
receipt requested, postage prepaid. Such communications must be sent to the
respective Parties at the following addresses (or at such other address for a
Party as shall be specified in a notice given in accordance with this Section
6.7):

 

If to Cerberus, to:

 

Cerberus Cyber Sentinel Corporation 7333

E. Doubletree, Suite D 270

Scottsdale, Arizona 85258

Attn : David G. Jemmett

Email : david@cerberussentinel.com

 

with a copy (which shall not constitute notice) to:

 

Gray Reed & McGraw LLP

1601 Elm Street, Ste. 4600

Dallas, Texas 75201

Attn: David R. Earhart

E-mail: dearhart@grayreed.com

 

If to Yelm, to:

 

Technologyville, Inc.

2733 N Power Road, Ste. 102-191

Mesa, AZ 85215

Attn: Brian Yelm

E-mail: brianyelm@technologyville.com

 

with a copy (which shall not constitute notice) to:

 

Doumar Budd & Levine

1530 Wilson Boulevard, Suite 170

Arlington, VA 22209

Attn: George R.A. Doumar

E-mail: gdoumar@doumarmartin.com

 

Section 6.8 Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
incapable of being enforced by any rule of law or public policy, all other
terms, provisions and conditions of this Agreement shall nevertheless remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties shall negotiate
in good faith to modify this Agreement so as to effect the original intent of
the Parties as closely as possible to the fullest extent permitted by applicable
Law in an acceptable manner to the end that the transactions contemplated hereby
are fulfilled to the extent possible.

 

18

 

 

Section 6.9 Interpretation.

 

(a) When a reference is made in this Agreement to an Article, Section, Annex,
Exhibit or Schedule, such reference shall be to an Article of, a Section of, an
Annex to, an Exhibit to or a Schedule to this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include,” “includes” or
“including” are used in this Agreement, they shall be deemed to be followed by
the words “without limitation.” When used in this Agreement, the words “hereof,”
“herein,” “hereby” and “hereunder” and words of similar import shall refer to
this Agreement as a whole and not to any particular provision of this Agreement.
All terms defined in this Agreement shall have the defined meanings when used in
any certificate or other document made or delivered pursuant hereto unless
otherwise defined therein. The definitions contained in this Agreement are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns. All
references to days mean calendar days unless otherwise provided. The word “or”
shall be inclusive and not exclusive.

 

(b) The Parties have participated jointly in the negotiation and drafting of
this Agreement with the assistance of legal counsel and other advisors and, in
the event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as jointly drafted by the Parties, and no
presumption or burden of proof shall arise favoring or disfavoring any Party by
virtue of the authorship of any provision of this Agreement or interim drafts of
this Agreement.

 

Section 6.10 Non-Recourse. No past, present or future director, officer,
employee, incorporator, member, partner, stockholder, agent, attorney,
representative or affiliate of any Party or of any of its respective Affiliates
shall have any liability (whether in contract or in tort) for any obligations or
liabilities of such Party arising under, in connection with or related to this
Agreement or for any claim based on, in respect of, or by reason of, the
transactions contemplated hereby; provided, however, that nothing in this
Section 6.10 shall limit any liability of the Parties to this Agreement for
breaches of the terms and conditions of this Agreement.

 

[Signature page follows.]

 

19

 

 

IN WITNESS WHEREOF, the Parties have caused this Agreement to be duly executed
and delivered as of the date first written above.

 

  CERBERUS CYBER SENTINEL CORPORATION         By: /s/ David Jemmett           
Name: David Jemmett   Title:

Chief Executive Officer

              TECHNOLOGYVILLE, INC.       By: /s/ Brian D. Yelm   Name: Brian D.
Yelm   Title: President & CEO       /s/ Brian Yelm   Brian Yelm, individually

 

[Signature Page to Stock Purchase Agreement]

 

 

 

 

ANNEX 1

Definitions

 

As used in this Agreement, the following terms have the meanings ascribed
thereto below:

 

“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, or is controlled by, or is under common control with, such
Person. For this purpose, “control” (including, with its correlative meanings,
“controlled by” and “under common control with”) means the possession, directly
or indirectly, of the power to direct or cause the direction of management or
policies of a Person, whether through the ownership of securities or partnership
or other ownership interests, by contract or otherwise.

 

“Agreement” is defined in the preamble.

 

“Audited Techville Financial Statements” is defined in Section 3.7.

 

“Business Day” means a day other than a Saturday, a Sunday or other day on which
banks in Phoenix, Arizona are authorized or required by law to be closed.

 

“Cerberus” is defined in the preamble.

 

“Cerberus Financial Statements” is defined in Section 2.6.

 

“Cerberus Indemnitees” is defined in Section 5.2.

 

“Cerberus Organizational Documents” means the certificate of formation and
bylaws of Cerberus as currently in effect.

 

“Cerberus Stock” is defined in Section 1.2.

 

“Certificate of Formation” means the Certificate of Formation of Techville as
filed with the State of Illinois, as amended.

 

“Claim” means any and all claims, causes of action, demands, lawsuits, suits,
information requests, Proceedings, governmental investigations or audits and
administrative Orders.

 

“Closing” is defined in Section 1.3.

 

“Closing Date” is defined in Section 1.3.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“Confidentiality Agreement” means the mutual confidentiality agreement, dated as
of March 5, 2019, by and between Techville and Cerberus, as amended from time to
time.

 

“Contracts” means all leases, contracts, agreements, commitments, instruments
and understandings, whether written or oral.

 

“Control” is defined in the definition of the term “Affiliate.”

 

ANNEX 1

Page 1

 

 

“Creditor Rights” is defined in Section 2.3.

 

“Employee Benefit Plan” means (i) all “employee benefit plans” within the
meaning of Section 3(3) of the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), and (ii) all other compensation or employee benefit plans,
programs, policies, agreements or other arrangements, whether or not subject to
ERISA, including cash, equity or equity-based, employment, retention, change of
control, health, medical, dental, disability, workman’s compensation, accident,
life insurance, day or dependent care, legal services, vacation, severance,
retirement, pension, savings, or termination.

 

“Encumbrance” means liens, charges, pledges, options, rights of first offer or
refusal, mortgages, deeds of trust, security interests, claims, restrictions
(whether on voting, sale, transfer, disposition or otherwise), easements, lease
or sublease, right of way, encroachment and other encumbrances of every type and
description, whether imposed by law, agreement, understanding or otherwise.

 

“ERISA” is defined in the definition of the term “Employee Benefit Plan.”

 

“ERISA Affiliate” means, with respect to any entity, trade, or business, any
other entity, trade, or business that is a member of a group described in
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b)(1) of ERISA that
includes the first entity, trade, or business, or that is a member of the same
“controlled group” as the first entity, trade, or business pursuant to Section
4001(a)(14) of ERISA.

 

“GAAP” means generally accepted accounting principles in the United States.

 

“Governmental Authority” means any national, state, local, county, parish or
municipal government, domestic or foreign, any court, tribunal, arbitrator,
regulatory or administrative agency, commission, subdivision, department or
other authority or other governmental instrumentality.

 

“Intellectual Property” means all patents, trademarks, copyrights, trade
secrets, know-how and other intellectual property.

 

“IRS” means the Internal Revenue Service.

 

“Knowledge” (i) when used with respect to Techville, means the actual knowledge,
after reasonable inquiry, of Yelm and (ii) when used with respect to Cerberus,
means the actual knowledge, after reasonable inquiry, of David G. Jemmett.

 

“Law” shall mean any domestic or foreign law, common law, statute, ordinance,
rule, regulation, code, judgment, Order, writ, injunction, decree or legally
enforceable requirement enacted, issued, adopted, promulgated, enforced, ordered
or applied by any Governmental Authority.

 

“Losses” means any and all losses, claims, causes of action, assessments,
damages, liabilities and costs and expenses (including reasonable attorneys’
fees and expenses).

 

“Material Adverse Effect” means, with respect to a Person, (a) a material
adverse effect on the ability of such Person to perform or comply with any
material obligation under this Agreement or to consummate the transactions
contemplated hereby in accordance with the terms hereof, or (b) any change,
effect, event or occurrence that, individually or in the aggregate, has had or
would reasonably be expected to have a material adverse effect on the business,
financial condition or results of operations of such Person and its
Subsidiaries, taken as a whole; provided, however, that any adverse changes,
effects, events or occurrences resulting from or due to any of the following
shall be disregarded in determining whether there has been a Material Adverse
Effect: (i) changes, effects, events or occurrences generally affecting the
United States or global economy, the financial, credit, debt, securities or
other capital markets or political, legislative or regulatory conditions or
changes in the industries in which such Person operates; (ii) the announcement
or pendency of this Agreement or the transactions contemplated hereby or the
performance of this Agreement; (iii) any change in the market price or trading
volume of Techville Units (it being understood and agreed that the foregoing
shall not preclude any other Party to this Agreement from asserting that any
facts or occurrences giving rise to or contributing to such change that are not
otherwise excluded from the definition of Material Adverse Effect should be
deemed to constitute, or be taken into account in determining whether there has
been, or would reasonably be expected to be, a Material Adverse Effect); (iv)
acts of war or terrorism (or the escalation of the foregoing) or natural
disasters or other force majeure events; (v) changes in any applicable Laws or
regulations applicable to such Person or applicable accounting regulations or
principles or the interpretation thereof; (vi) any Proceedings commenced by or
involving any current or former member, partner or stockholder of such Person
(on their own or on behalf of such Person) arising out of or related to this
Agreement or the transactions contemplated hereby; and (vii) changes, effects,
events or occurrences generally affecting the prices of oil, gas, natural gas,
natural gas liquids or other commodities; provided, however, that changes,
effects, events or occurrences referred to in clauses (i), (iv) and (v) above
shall be considered for purposes of determining whether there has been or would
reasonably be expected to be a Material Adverse Effect if and to the extent such
state of affairs, changes, effects, events or occurrences has had or would
reasonably be expected to have a disproportionate adverse effect on such Person
and its Subsidiaries, as compared to other companies operating in the industries
in which such Person and its Subsidiaries operate.

 

ANNEX 1

Page 2

 

 

“Material Contracts” means all material Contracts to which a Party is a party as
of the date hereof and which relate to the conduct of the business of the Party
or which, from and after the Closing, will burden the properties of the Party in
any material respect.

 

“Order” shall mean any order, judgment, writ, stipulation, award, injunction,
decree, arbitration award or finding of any Governmental Authority.

 

“Party” or “Parties” is defined in the preamble.

 

“Permit” means all licenses, permits, franchises, consents, approvals and other
authorizations of or from any Governmental Authority.

 

“Permitted Encumbrances” means with respect to any Person, (a) statutory
Encumbrances for current Taxes not yet due and payable or the amount or validity
of which is being contested in good faith by appropriate Proceedings and are
adequately reserved for in accordance with GAAP; (b) mechanics’, carriers’,
workers’, repairers’ and similar statutory Encumbrances arising or incurred in
the ordinary course of business for amounts which are not delinquent or which
are being contested by appropriate Proceedings; (c) zoning, entitlement,
building and other land use regulations imposed by Governmental Authorities
having jurisdiction over such Person’s owned or leased real property, which are
not violated by the current use and operation of such real property; (d) any
right of way or easement related to public roads and highways; (e) Encumbrances
arising under workers’ compensation, unemployment insurance, social security,
retirement and similar legislation; and (f) Encumbrances arising from the terms
of the leases and other instruments creating such title or interest.

 

“Person” means an individual, an entity, a limited liability company, a
partnership, an association, a trust or any other entity, including a
Governmental Authority.

 



 

ANNEX 1

Page 3

 

 

 

“Proceeding” means all proceedings, actions (whether civil, criminal,
administrative or otherwise), claims, suits, investigations, arbitrations,
mediations or inquiries by or before any arbitrator or Governmental Authority.

 

“Related Person” with respect to any Person, means any Affiliate, officer or
director of such Person, or any of their respective family members of such
Person any Person in which any of the foregoing has, directly or indirectly, a
material interest.

 

“Representatives” means the directors, officers, employees, investment bankers,
financial advisors, attorneys, accountants, agents and other representatives of
such Person.

 

“Restricted Business” means any business competitive with Techville.

 

“Securities” means any class or series of equity interest in a Party, including
without limitation, the Techville Shares, Cerberus Stock, the equity interests
of each Subsidiary of any Party.

 

“Securities Act” means the Securities Act of 1933, as amended, and the rules and
regulations promulgated thereunder.

 

“Subsidiary” when used with respect to any Party, means any entity, limited
liability company, partnership, association, trust or other entity, the accounts
of which would be consolidated with those of such Party in such Party’s
consolidated financial statements if such financial statements were prepared in
accordance with GAAP, as well as any other entity, limited liability company,
partnership, association, trust or other entity of which securities or other
ownership interests representing more than fifty percent (50%) of the equity or
more than fifty percent (50%) of the ordinary voting power (or, in the case of a
partnership, more than fifty percent (50%) of the general partnership interests
or, in the case of a limited liability company, the managing member) are, as of
such date, owned by such Party or one or more Subsidiaries of such Party.

 

“Techville” is defined in the preamble.

 

“Techville Benefit Plan” or “Techville Benefit Plans” is defined in Section
3.18.

 

“Techville Financial Statements” is defined in Section 3.7.

 

“Techville Indemnitees” is defined in Section 5.3.

 

“Techville Organizational Documents” means the Certificate of Formation and
bylaws of Techville as currently in effect.

 

“Techville Shares” is defined in Section 3.2(a).

 

ANNEX 1

Page 4

 

 

“Tax Return” means any return, report, declaration, or similar statement or form
required to be filed with a Taxing Authority with respect to any Tax (including
any attached schedules and related or supporting information), including any
information return, claim for refund, amended return or declaration of estimated
Tax, and including any amendment thereof.

 

“Taxes” means (a) any taxes, assessments, fees and unclaimed property and
escheat obligations, imposed by any Governmental Authority, including net
income, gross income, profits, gross receipts, net receipts, capital gains, net
worth, doing business, license, stamp, occupation, premium, alternative or add-
on minimum, ad valorem, real property, personal property, transfer, real
property transfer, value added, sales, use, environmental (including taxes under
Code Section 59A), customs, duties, capital stock, stock, stamp, document,
filing, recording, registration, authorization, franchise, excise, withholding,
social security (or similar), fuel, excess profits, windfall profit, severance,
extraction, production, net proceeds, estimated or other tax, including any
interest, penalty or addition thereto, whether disputed or not, and any expenses
incurred in connection with the determination, settlement or litigation of the
Tax liability, (b) any obligations under any agreements or arrangements with
respect to Taxes described in clause (a) above, and (c) any transferee liability
in respect of Taxes described in clauses (a) and (b) above or payable by reason
of assumption, transferee liability, operation of law, Treasury Regulation
Section 1.1502-6(a) (or any predecessor or successor thereof or any analogous or
similar provision under Law) or otherwise.

 

“Taxing Authority” means, with respect to any Tax, the Governmental Authority
that imposes such Tax, and the agency (if any) charged with the collection of
such Tax.

 

“Territory” means the Chicago metro area.

 

“Unaudited Techville Financial Statements” is defined in Section 3.7.

 





ANNEX 1

Page 5

